PER CURIAM.
This appeal, from a cause of action heard by the court without jury, urges error in a final judgment for the defendant *18employer in the employee’s action for damages under the employment contract. The principal question raised in this court concerns the sufficiency of the evidence to support the decision of the trier of fact. We affirm upon a holding that the employee’s actions prior to discharge were such that his discharge was reasonably made for good cause. See Haiman v. Gundersheimer, 130 Fla. 109, 177 So. 199 (1937), and Jimarye, Inc. v. Pipkin, Fla.App.1966, 181 So.2d 669.
Affirmed.